Exhibit 10.1

KNIGHT CAPITAL GROUP, INC.

December 19, 2012

Thomas Joyce

Knight Capital Group, Inc.

545 Washington Boulevard

Jersey City, NJ 07310

Dear Tom:

This letter sets forth our understanding with respect to your continued service
to Knight Capital Group, Inc. (the “Company”) as Chief Executive Officer and
Chairman. In recognition of the fact that your employment letter agreement with
the Company, dated as of March 31, 2009 (the “Letter Agreement”), is scheduled
to expire effective December 31, 2012 and in consideration of the desire of the
Board of Directors of the Company (the “Board”) to ensure your continued and
dedicated service to the Company following the date hereof and through at least
the consummation of the proposed transactions between the Company and GETCO
Holding Company, LLC as contemplated by the Agreement and Plan of Merger by and
among GETCO Holding Company, LLC, the Company and the other entities listed in
the recitals to such agreement, dated as of December 19, 2012, the Board has
determined that it is in the best interests of the Company and its shareholders
to extend the term of the Letter Agreement and to provide you with the retention
payment described below.

Now therefore, in consideration of the foregoing, you and the Company hereby
agree as follows:

 

1. Extension of the Term. The “Term” of the Letter Agreement as set forth in
paragraph 1 of the Letter Agreement is hereby extended so as to expire on the
first to occur of (i) the date of consummation of the transactions contemplated
by the Agreement and Plan of Merger by and among GETCO Holding Company, LLC, the
Company and the other entities listed in the recitals to such agreement, dated
as of December 19, 2012 (the “Merger Agreement”) and (ii) December 31, 2014. In
addition, the provision of paragraph 1 of the Letter Agreement providing for the
extension of the Term on a Change in Control (as defined in the Letter
Agreement) is hereby deleted and of no further force and effect.

 

2. Retention Payment. Paragraph 7(b) of the Letter Agreement is hereby amended
by adding the following new paragraph at the end thereof:

Notwithstanding anything contained herein to the contrary, upon the Closing Date
(as defined in the Merger Agreement), subject to your continued employment with
the Company through the Closing Date, the Company will pay you a lump sum cash
payment equal to $7.5 million (the “Retention Payment”) and your right to
receive the severance



--------------------------------------------------------------------------------

payments and benefits under paragraph 7(b) of this Letter Agreement (other than
the Accrued Obligations) shall lapse and be of no further force and effect. The
Retention Payment will be paid on the Closing Date. In the event the Merger
Agreement is terminated, your right to the Retention Payment will be void and of
no force and effect, and your rights under paragraph 7(b) of this Letter
Agreement will continue in accordance with the terms thereof. Prior to the
Closing Date, your rights under paragraph 7(b) shall remain in effect in
accordance with the terms thereof.

 

3. Survival. Paragraph 18 of the Letter Agreement is hereby amended by adding
the following new paragraph at the end thereof:

The foregoing sentence notwithstanding, from and after the expiration of the
Term due to the consummation of the transactions contemplated by the Merger
Agreement, the following survival provision shall apply (and the foregoing
sentence shall not apply): The expiration of the Term will not destroy or
diminish the binding force and effect of any of the following provisions of this
Letter Agreement, which shall come into or continue in effect on or after such
expiration: (i) paragraph 4(c) (with all determinations thereunder following the
consummation of the transactions contemplated by the Merger Agreement requiring
the approval referred to in Article V, Section 2(c)(ii) of the Knight Holdco
Inc., Amended and Restated By-laws as if they were a modification to this Letter
Agreement), (ii) the obligations of the Company to pay the Accrued Obligations
under paragraph 7(a) and the Retention Payment under paragraph 7(b);
(iii) paragraphs 8 through 10, (v) paragraph 13, and (vi) paragraphs 15 through
17.

Except as set forth above, the Letter Agreement shall remain in full force and
effect.

This letter may be executed in one or more counterparts, all of which shall be
considered one and the same agreement, and shall become a binding agreement when
one or more counterparts have been signed by each party and delivered to the
other party.

* * * *



--------------------------------------------------------------------------------

Please indicate your agreement with the terms of this letter as set forth above
by signing and returning to us one copy of this letter.

 

Sincerely yours, KNIGHT CAPITAL GROUP, INC. By:   /s/ Steven Bisgay  

 

AGREED TO AND ACCEPTED BY:   /s/ Thomas Joyce   Thomas Joyce